Execution Version




Exhibit 10.42
THIRD AMENDMENT TO CREDIT AGREEMENT
US 4456944v.13
This Third Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 23rd day of August, 2016, by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”), Gran Tierra
Energy Inc., a corporation duly formed and existing under the laws of the State
of Nevada (the “Parent”), The Bank of Nova Scotia, as administrative agent (the
“Administrative Agent”) and the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, Borrower, the Parent, the Administrative Agent, and Lenders are parties
to that certain Credit Agreement dated as of September 18, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement as amended by this Amendment);
WHEREAS, pursuant to the Credit Agreement, Lenders have made certain Loans to
the Borrower and provided certain other credit accommodations to Borrower;
WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower has entered into that certain Share Purchase Agreement, dated as of
June 30, 2016 (the “Purchase Agreement”), by and among the Borrower, the
“Vendors” (as defined in the Purchase Agreement) and Petrolatina Energy Limited,
a company incorporated in England under the 1985 Act, with registered number
05173588 ("PELE"), pursuant to which the Borrower intends to acquire all of the
“Purchased Securities” (as defined in the Purchase Agreement, herein, the “PELE
Assets”), constituting all of the issued and outstanding Equity Interests of
PELE;
WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower intends to finance the acquisition of the PELE Assets (the “PELE
Acquisition”) with (a) the proceeds of an issuance of common Equity Interests by
the Parent generating Net Cash Proceeds of no less than $160.0 million (the
“Equity Issuance”), (b) the proceeds of Revolving Credit Loans (the “Revolving
Credit Borrowing”), (c) cash on hand (the “Cash Consideration”) and (d) the
proceeds of new term loans not to exceed $130.0 million (the “Term Loan
Borrowing”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders enter into this Amendment to amend the Credit Agreement to, among other
things, provide for the issuance of Term Loans under the Credit Agreement on a
pari passu basis with the Revolving Loans;
WHEREAS, the Administrative Agent, Borrower and the Lenders have agreed to enter
into this Amendment to amend the Credit Agreement as more particularly set forth
herein;


1

--------------------------------------------------------------------------------





NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Lenders hereto hereby agree as follows:
Section 1.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
the conditions precedent set forth in Section 2 hereof, the Credit Agreement and
the exhibits to the Credit Agreement are, effective as of the Third Amendment
Effective Date (as defined below), hereby amended to read in their entirety as
attached as Exhibit A hereto.
SECTION 2.    Conditions Precedent. This Amendment shall be effective on the
date that each of the following conditions precedent is satisfied or waived in
accordance with Section 12.02 of the Credit Agreement (the “Third Amendment
Effective Date”):
2.1    Counterparts. Administrative Agent shall have received from the Lenders,
the Parent and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Amendment signed on behalf of such Persons.
2.2    Fees and Expenses. The Borrower shall have paid to the Administrative
Agent and the Lenders all fees required to be paid by the Borrower (including
pursuant to that certain Fee Letter dated as of June 30, 2016 between the Parent
and the Administrative Agent (the “Third Amendment Fee Letter”), and all
expenses required to be paid by the Borrower under Section 12.03 of the Credit
Agreement for which invoices have been presented at least 3 Business Days before
the Third Amendment Effective Date (other than fees of counsel to the
Administrative Agent).
2.3    Acquisition Conditions.
(a)    The Administrative Agent shall have received a true and correct
fully-executed copy of the Purchase Agreement (including all amendments,
modifications, exhibits and schedules thereto) effecting the PELE Acquisition
and other material side letters or agreements relating to the PELE Acquisition,
and a certificate of an authorized officer of the Borrower certifying the same.
(b)    Subject only to the funding of the Term Loans on the Third Amendment
Effective Date, the PELE Acquisition shall have closed in accordance with the
Purchase Agreement without giving effect to any waiver, modification or consent
thereunder, or the failure to satisfy any condition in Section 6.1(a) thereof,
that is materially adverse to the interests of the Lenders unless approved by
the Administrative Agent (such approval not to be unreasonably withheld) (it
being understood that (a) any such amendment or waiver that changes any third
party beneficiary rights applicable to the Administrative Agent or the Lenders
or the governing law provision or any increase in the amount of the purchase
price under the Purchase Agreement (other than any increase in the amount of the
purchase price paid in the form of, or funded with the proceeds of, common
Equity Interests of the Parent) shall be deemed to be materially adverse to the
interests of the Lenders and (b) any decrease


2

--------------------------------------------------------------------------------





in the amount of the purchase price under the Purchase Agreement of 10% or less
shall be deemed not to be materially adverse to the interests of the Lenders)
and the Administrative Agent shall have received a certificate of an authorized
officer of the Borrower certifying the same.
(c)    The Administrative Agent shall have received evidence that the Parent
shall have received net proceeds from the Equity Issuance in an amount of no
less than US$160.0 million which proceeds shall have been applied to the
purchase price under the Purchase Agreement.
(d)    After giving pro forma effect to the consummation of collectively, (i)
the PELE Acquisition, (ii) the Equity Issuance, (iii) application of the Cash
Consideration, (iv) the RBL Borrowing, (v) the borrowings of Term Loans under
the Credit Agreement on the Third Amendment Effective Date and (vi) the payment
of fees, commissions and expenses in connection with each of the foregoing
(including pursuant to the Loan Documents (including the Third Amendment Fee
Letter)) (collectively, the “Transactions”) on the Third Amendment Effective
Date, the Credit Parties shall have at least US$100.0 million of liquidity,
comprised of borrowing capacity available under the Credit Agreement (but only
to the extent that the Borrower is able to satisfy Section 6.02 of the Credit
Agreement on such date) and cash not subject to a Lien (other than Liens
securing the Secured Obligations).
(e)    The Administrative Agent shall have received the Parent’s unaudited
financial statements for the fiscal quarter ending March 31, 2016.
(f)    The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statements of income of the
Parent as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ending March 31, 2016, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such other financial statements), in each case based on
internal management information.
(g)    The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or another officer of each Credit Party (a)
setting forth (%4) resolutions of its board of directors or other applicable
governing body with respect to the authorization of such Credit Party to execute
and deliver this Third Amendment and the other Loan Documents to which it is a
party and to enter into the transactions contemplated in those documents, (%4)
the directors and/or officers of such Credit Party (y) who are authorized to
sign the Loan Documents to which such Credit Party is a party and (z) who will,
until removed from the board of directors or replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby, (%4)
specimen signatures of such authorized directors and/or officers, and (%4) the
articles or certificate of incorporation and bylaws or memorandum and articles
of association (or other organizational documents) of such Credit Party,
certified as being true and complete or (b) certifying that (i) there have been
no changes to any of the


3

--------------------------------------------------------------------------------





organizational documents of such Credit Party attached to the prior certificate
of such Secretary, Assistant Secretary or other officer of such Credit Party and
(ii) the resolutions of such Credit Party attached to such prior certificate
remain in full force and effect and authorize the execution and delivery of this
Third Amendment and the other Loan Documents to which such Credit Party is a
party and its entry into the transactions contemplated by such documents.
(h)    The Administrative Agent shall have received an opinion of (%4) Bracewell
LLP, special New York counsel to the Parent and the other Credit Parties, in
form and substance satisfactory to the Administrative Agent, (ii) Maples and
Calder, Cayman Islands legal counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent (iii) Stikeman Elliott (London) LLP,
special United Kingdom counsel to the Parent and the other Credit Parties, in
form and substance satisfactory to the Administrative Agent, (iv) A&C Legal,
special Colombian counsel to the Parent and the other Credit Parties, in form
and substance satisfactory to the Administrative Agent, (v) Ventura Garcés &
López-Ibor Abogados, special Spanish counsel to the Parent and the other Credit
Parties, in form and substance satisfactory to the Administrative Agent, and
(vi) Patton, Moreno & Asvat, special Panamanian counsel to the Parent and the
other Credit Parties, in form and substance satisfactory to the Administrative
Agent; and
(i)    The Administrative Agent shall have received a certificate from a
director of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent certifying that the Credit Parties, on a consolidated basis
after giving effect to the Transactions and the other transactions contemplated
hereby, are solvent.
(j)    Each representation and warranty of Borrower contained in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects (except to the extent any such representation or warranty is qualified
by materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) on the date hereof after giving effect to the
amendments set forth herein, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such specified earlier date.
(k)    The Administrative Agent shall have received duly executed counterparts
(in such number as may be requested by the Administrative Agent) signed by PELE
and its Subsidiaries constituting Subsidiary Guarantors of an Assumption
Agreement to that certain Guaranty and Collateral Agreement, dated as of
September 18, 2015, by and among the Borrower, the Parent, the Administrative
Agent, and the other parties thereto.
(l)    The Administrative Agent shall have filed, or will file on the Effective
Date, UCC-1 financing statements as the Administrative Agent may deem necessary
or advisable to perfect the security interests created by the Security
Instrument set forth in clause (k) above.


4

--------------------------------------------------------------------------------





(m)    The Administrative Agent shall have received (i) certificates, to the
extent applicable, together with undated, blank stock powers or share transfer
forms for each such certificate, representing all of the issued and outstanding
Equity Interests of each Credit Party, other than PELE, and (ii) a share charge
over the shares in PELE granted by the Borrower in favor of the Administrative
Agent.
(n)    The Administrative Agent shall have received duly executed Notes and
Colombian Notes payable to each Lender in a principal amount equal to its Term
Loan Commitment and Maximum Credit Amount dated as of the Third Amendment
Effective Date.
(o)    The Administrative Agent shall have received lien searches on PELE, all
of its Subsidiaries and PELE’s and such Subsidiaries’ assets.
(p)    Since December 31, 2015, there shall not have occurred any Target
Material Adverse Change. “Target Material Adverse Change” means any change,
event, occurrence, effect or circumstance that: (i) is or would reasonably be
expected to be material and adverse to the business, condition (financial or
otherwise), assets or results of operations of PELE and its Subsidiaries, taken
as a whole, other than changes, effects, or circumstances resulting from or
arising in connection with economic factors affecting the economy as a whole, or
factors generally affecting the industry or specific markets in which PELE and
its Subsidiaries operate or attributable to the announcement or performance of
the transactions contemplated by the Purchase Agreement or the Additional Share
Transactions (as defined in the Purchase Agreement), or both, situations of war
or terrorism or changes in Applicable Law (as defined in the Purchase Agreement)
or GAAP, provided that in each case, such matter does not have a materially
disproportionate effect on any of PELE and its Subsidiaries, relative to other
comparable companies and entities operating in the industries in which any of
PELE and its Subsidiaries operates; or (B) would reasonably be expected to
prevent or materially delay or impair the ability of any of the Vendors (as
defined in the Purchase Agreement) to perform its obligations under the Purchase
Agreement or to consummate the transactions contemplated therein.
(q)    The Administrative Agent and the Lenders shall have received, to the
extent requested by the Administrative Agent or such Lender at least 10 days
prior to the Third Amendment Effective Date, all documentation and other
information required by regulatory authorities under applicable ‘know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in respect of the Credit Parties after giving pro forma effect to the
Transactions.
SECTION 3.    Representations and Warranties of Borrower. To induce the Lenders
and Administrative Agent to enter into this Amendment, Borrower hereby
represents and warrants to Lenders and Administrative Agent as follows:
3.1    Reaffirm Existing Representations and Warranties. Each representation and
warranty of Borrower contained in the Credit Agreement and the other Loan
Documents is true and correct in all material respects (except to the extent any
such representation or warranty is


5

--------------------------------------------------------------------------------





qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) on the date hereof after giving effect to the
amendments set forth herein, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such specified earlier date.
3.2    Due Authorization; No Conflict. The execution, delivery and performance
by Borrower of this Amendment are within Borrower’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder or
shareholder action (including, without limitation, any action required to be
taken by any class of directors of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of this
Amendment). The execution, delivery and performance by Borrower of this
Amendment (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or any other third
Person (including shareholders or any class of directors, whether interested or
disinterested, of the Parent, the Borrower or any other Person), nor is any such
consent, approval, registration, filing or other action necessary for the
validity or enforceability of this Amendment, except such as have been obtained
or made and are in full force and effect other than those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of this Amendment, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Credit Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any Material
Document or any indenture, agreement or other instrument binding upon Borrower
or any other Credit Party or its Properties, or give rise to a right thereunder
to require any payment to be made by any Credit Party, and (d) will not result
in the creation or imposition of any Lien on any Property of Borrower or any
other Credit Party (other than the Liens created by the Loan Documents).
3.3    Validity and Enforceability. This Amendment constitutes a legal, valid
and binding obligation of Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
3.4    Acknowledgment of No Defenses. Borrower acknowledges that it has no
defense to (%3) Borrower’s obligation to pay the Obligations when due, or (%3)
the validity, enforceability or binding effect against Borrower or any other
Credit Party of the Credit Agreement or any of the other Loan Documents (to the
extent a party thereto) or any Liens intended to be created thereby.
SECTION 4.    Miscellaneous.
4.1    Reaffirmation of Loan Documents. Any and all of the terms and provisions
of the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect. This Amendment shall not limit
or impair any Liens securing the


6

--------------------------------------------------------------------------------





Obligations, each of which are hereby ratified, affirmed and extended to secure
the Obligations as it may be increased pursuant hereto. This Amendment
constitutes a Loan Document.
4.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
4.3    Counterparts. This Amendment may be executed in counterparts, including,
without limitation, by electronic signature, and all parties need not execute
the same counterpart; however, no party shall be bound by this Amendment until
each Credit Party and the Lenders have executed a counterpart. Facsimiles or
other electronic transmissions (e.g. pdfs) of such executed counterparts shall
be effective as originals.
4.4    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
4.5    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
4.6    Effectiveness. This Amendment shall be effective automatically and
without necessity of any further action by Borrower, Administrative Agent or
Lenders when counterparts hereof have been executed by each Credit Party and the
Lenders.
4.7    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.




7

--------------------------------------------------------------------------------






BORROWER:
GRAN TIERRA ENERGY INTERNATIONAL     HOLDINGS LTD.

By:      /s/ Adrián Santiago Coral Pantoja        
Name: Adrian Santiago Coral Pantoja
Title:    Director




PARENT:
GRAN TIERRA ENERGY INC.

By:      /s/ Gary S. Guidry                
Name: Gary S. Guidry
Title:   President & C.E.O.






Signature Page – Third Amendment

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:     THE BANK OF NOVA SCOTIA,
By:      /s/ Philip Lloyd                
Name: Philip Lloyd
Title: Director, International Banking




By:      /s/ Enrique Lopez                
Name: Enrique Lopez
Title: Vice President, International Banking


Signature Page – Third Amendment

--------------------------------------------------------------------------------









LENDERS:    THE BANK OF NOVA SCOTIA, as a Lender
By:      /s/ Philip Lloyd                
Name: Philip Lloyd
Title: Director, International Banking




By:      /s/ Enrique Lopez                
Name: Enrique Lopez
Title: Vice President, International Banking


Signature Page – Third Amendment

--------------------------------------------------------------------------------







SOCIÉTÉ GÉNÉRALE,
as a Lender


By:     /s/ Max Sonnonstine            
Name: Max Sonnonstine
Title: Director






Signature Page – Third Amendment

--------------------------------------------------------------------------------







HSBC Bank Canada,
as a Lender


By:      /s/ Jason Lang                
Name:     Jason Lang
Title:     Director, Resources & Energy Group




By:      /s/ Adam Lamb            
Name:     Adam Lamb
Title: Assistant Vice President,
Oil & Gas Large Corporate




Signature Page – Third Amendment

--------------------------------------------------------------------------------







Export Development Canada,
as a Lender


By:      /s/ James Babbitt            
Name:     James Babbitt
Title:     Principal, Extractive Industries/Structured
and Project Finance






By:      /s/ Frank Kelly            
Name:     Frank Kelly
Title: Director, Extractive Industries/Structured
and Project Finance




Signature Page – Third Amendment

--------------------------------------------------------------------------------







Natixis, New York Branch,
as a Lender


By:      /s/ Gabriela Davies            
Name:     Gabriela Davies
Title:     Executive Director






By:      /s/ Morvan Mallegol            
Name:     Morvan Mallegol
Title: Director




Signature Page – Third Amendment

--------------------------------------------------------------------------------






Royal Bank of Canada,

as a Lender


By:      /s/ Bryn R. Davies            
Name:     Bryn R. Davies
Title: Authorized Signatory




Signature Page – Third Amendment